                    Case 1:18-cv-11524-RA Document 24 Filed 04/18/19 Page 1 of 1
                                                                                                15 Warren Street, Suite 36
                                                                                            Hackensack, New Jersey 07601
                                                                                                           Phone 201-518-9999

                                                                                                            532 Union Street
                                                                                                   Brooklyn, New York 11215
                                                                                                           Phone 347-770-7712

                                                                                                               Fax 347-772-3074
Joshua M. Lurie, Esq. (licensed in NY, NJ, VT)                                                       www.luriestrupinsky.com
Eugene Strupinsky, Esq. (licensed in NY)
Damian Albergo, Esq. (of Counsel, Licensed in NY, NJ)                            Helen Dukhan, Esq. (of Counsel, Licensed in NY, NJ)
Michael J.S. Pontone, Esq. (of Counsel, Licensed in NY, NJ)                      Paul Hirsch, Esq. (of Counsel, Licensed in NY)
Victoria Smolyar, Esq. (of Counsel, Licensed in NY, NJ)



                                                              April 18, 2019

   Via ECF

   Hon. Ronnie Abrams, U.S.D.J.
   United States District Court for the
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square, Courtroom 1506
   New York, New York 10007

               Re:         Sarit v. Westside Tomato, Inc., et al.
                           Civil Case No. 1:18-cv-11524-RA

   Dear Judge Abrams,

          I am in receipt of Defendants’ motion to dismiss the matter and compel arbitration. After
   a review of the supporting documentation and consultation with my client, we do not oppose the
   motion but request that the Court retain jurisdiction for any future actions – such as the
   confirmation or appeal of an arbitration award.

          Further, as the Defendants refused to accept the waivers of service of summons, we ask the
   Court to retain jurisdiction should the Plaintiff seek reimbursement of service costs and counsel
   fees consistent with Fed.R.Civ.P. 4(d).

                                                                 Respectfully,




                                                                 Joshua M. Lurie, Esq.

   JML:me
